FILED
                              NOT FOR PUBLICATION                            DEC 09 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 DAIHUI CHEN,                                     No. 06-73421

               Petitioner,                        Agency No. A096-356-347

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **


Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Daihui Chen, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order summarily affirming an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

AR/Research
and protection under the Convention Against Torture. Our jurisdiction is governed

by 8 U.S.C. § 1252. We dismiss the petition for review.

       We lack jurisdiction to review Chen’s challenge to the adverse credibility

determination because Chen failed to exhaust the challenge before the BIA. See

8 U.S.C. § 1252(d)(1); Zara v. Ashcroft, 383 F.3d 927, 930 (9th Cir. 2004) (“A

petitioner cannot satisfy the exhaustion requirement by making a general challenge

to the IJ’s decision, but, rather, must specify which issues form the basis of the

appeal.”).

       PETITION FOR REVIEW DISMISSED.




AR/Research                                2                                    06-73421